Citation Nr: 1038568	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-28 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for left ankle disorder.

3.  Entitlement to service connection for right ankle disorder.

4.  Entitlement to service connection for a psychiatric disorder, 
to include as secondary to a left shoulder disorder, left ankle 
disorder, and right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 2005 to January 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Detroit, 
Michigan, which denied the above claims.

In September 2009, the Veteran and her spouse testified at a 
personal hearing over which the undersigned Veterans Law Judge 
presided while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.

The issues of service connection for a left ankle disorder and 
for a psychiatric disorder are addressed in the REMAND portion of 
the decision below and are  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
chronic tendonitis of the left shoulder had its onset during the 
Veteran's period of active service.

2.  Resolving all reasonable doubt in the Veteran's favor, 
residuals of right ankle osteochondritis dissecans had its onset 
during the Veteran's period of active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic tendonitis of 
the left shoulder have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2010).

2.  The criteria for service connection for residuals of right 
ankle osteochondritis dissecans have been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claims of service 
connection for chronic tendonitis of the left shoulder and 
residuals of right ankle osteochondritis dissecans.   The RO will 
be responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Service connection for arthritis may be established based upon a 
legal presumption by showing that either is manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1132 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Left shoulder disorder

The Veteran asserts that she has a current left shoulder disorder 
that was first manifested during her period of active service.  
During her September 2009 Travel Board hearing, she indicated 
that prior to her entrance into service, she did not have any 
disability associated with her left shoulder.  She described that 
during her period of active service in September 2005 or October 
2005, she had been bench pressing weights when she heard an 
audible pop, at which time her left shoulder gave way and the 
barbell fell on her.  She added that a magnetic resonance imaging 
(MRI) study conducted at that time demonstrated degenerative 
joint disease with impingement syndrome of the left shoulder.  
She also indicated that she was treated for the injury in 
service, and had been receiving VA outpatient treatment ever 
since.

A review of the Veteran's service treatment records reveals a 
report of medical examination dated in March 2005 which shows 
that at the time of her entrance into service, her upper 
extremities were normal.  The associated report of medical 
history, also dated in March 2005, shows that the Veteran 
indicated that she had never a painful shoulder, arthritis, 
rheumatism, or bursitis.

A Statement of Medical Examination and Duty Status dated in 
November 2005 shows that the Veteran was said to have developed 
pain in the left shoulder after lifting weights while bench 
pressing on September 27, 2005.  She was said to have been 
treated at the Moncrief Army Community Hospital in October 2005.  
The injury was found to have been incurred in the line of duty, 
but not likely to result in a claim against the government for 
future medical care.

A radiological examination report from the Moncrief Army 
Community hospital dated in October 2005 shows that the Veteran 
was given an impression of mild acromioclavicular joint 
degenerative joint disease with mild impingement on the 
supraspinatus muscle.  There was also strain or degeneration of 
the critical zone of the tendon; labral degeneration or perhaps 
acute injury inferiorly; and what appeared to be a Hill-Sachs 
deformity in the humeral head.  Subsequent outpatient treatment 
records dated in November 2005 show treatment for compression 
arthralgia of the shoulder region.

A report of medical examination dated in November 2005 shows that 
at the time of her separation from service, her upper extremities 
were said to be normal.  However, in the associated report of 
medical history, also dated in November 2005, the Veteran 
indicated she would sometimes get pain in her left shoulder due 
to an injury from lifting weights in October 2005.

A Physical Evaluation Board Proceedings report dated in December 
2005 shows that the Veteran was found to be disabled as a result 
of left shoulder pain with rotator cuff injury or inflammation.  
She was also said to have decreased abduction due to pain.

Following service, a VA joints examination report dated in 
December 2006 shows that the Veteran provided a history of the 
left shoulder pain since October 2005.  She reported that one 
night she fell off her bunk bed and injured her left shoulder.  
She added that she was treated with a sling, physical therapy, 
and exercise with some improvement.  The diagnosis was chronic 
tendonitis of the left shoulder.  The examiner did not provide an 
opinion as to the etiology of the current left shoulder disorder.

The Board has considered the contentions of the Veteran that she 
sustained a left shoulder injury in service and that she has 
experienced symptoms associated thereto ever since active 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, the Board finds that the lay 
statements of the Veteran describing the onset and chronicity of 
the symptoms associated with a left shoulder disability to be 
credible and supported by the evidence of record.  Id.  In this 
regard, the service treatment records confirm that there was no 
left shoulder disability noted at her entrance into service, and 
that in September 2005, she injured the left shoulder while 
lifting weights.  The records also confirm that she was diagnosed 
with mild acromioclavicular joint degenerative joint disease with 
mild impingement on the supraspinatus muscle; strain or 
degeneration of the critical zone of the tendon; labral 
degeneration or perhaps acute injury inferiorly; and a Hill-Sachs 
deformity in the humeral head during her period of active 
service.  Following service, she has been diagnosed with chronic 
tendonitis of the left shoulder.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
due consideration to both pertinent medical and lay evidence in 
evaluating a claim to disability benefits. See Davidson, 581 F.3d 
at 1316.  The United State Court of Appeal for the Federal 
Circuit (Federal Circuit) has explicitly rejected the view that 
"competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis." Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

Thus, the Board finds competent and credible the lay evidence as 
set forth above as to the Veteran's symptoms associated with her 
left shoulder disability.  While the VA examiner in December 2006 
did not provide an opinion as to the etiology of the disorder, 
the Veteran's history of the disorder was set forth in the 
examination report.  In light of foregoing, and the Federal 
Circuit's decision in Davidson, the Board finds that service 
connection for chronic tendonitis of the left shoulder is 
warranted.  Accordingly, the claim will be granted on the basis 
of the application of benefit of the doubt in the Veteran's 
favor.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Right ankle disorder

The Veteran asserts that she has a current right ankle disorder 
that was first manifested during her period of active service.  
During her September 2009 Travel Board hearing, she indicated 
that prior to her entrance into service, she did not have any 
disability associated with her right ankle.  She described that 
during her period of active service in late May 2005, she had 
been repelling a victory tower when she was given too much rope 
slack causing her to fall and land straight toe first twisting 
her ankle.  She added that she was treated and given a physical 
profile.  She also indicated that she had been receiving VA 
outpatient treatment ever since service, and that she underwent 
surgical repair in February 2007.

The Veteran's March 2005 report of medical examination shows that 
at the time of her entrance into service, her lower extremities 
were normal.  The associated report of medical history, also 
dated in March 2005, shows that the Veteran indicated that she 
had never a related foot or ankle disorder.

A Statement of Medical Examination and Duty Status dated in 
September 2005 shows that the Veteran was said to have injured 
both medial tibia by running and marching in May 2005.  She was 
said to have been treated at the Moncrief Army Community Hospital 
in May 2005.  The injury was found to have been incurred in the 
line of duty, but not likely to result in a claim against the 
government for future medical care.


A service treatment record dated in May 2005 shows that the 
Veteran reported a six day history of pain in the shins and right 
ankle precipitated by marching, running, and standing.  A service 
treatment record dated one week later shows continued shin and 
ankle pain precipitated by running.  Service treatment records 
dated from June 2005 to November 2005 show intermittent treatment 
for stress fractures and for compression arthralgia of the ankle 
and foot.  In July 2005 it was noted that the Veteran continued 
to have right ankle pain following a sprain, and that she 
continued to twist her right ankle.

A Memorandum For Patient Affairs Branch associated with Physical 
Evaluation Board Proceedings dated in November 2005 shows that 
the Veteran was assigned to Fitness Training Company's Physical 
Training and Rehabilitation Program in June 2005, in pertinent 
part, to recover from ankle stress fractures.

The December 2005 Physical Evaluation Board Proceedings report 
shows that the Veteran was found to be disabled as a result of 
bilateral lower extremity pain with positive bone scan for stress 
reaction in the pre-tibial areas.

Following service, a private medical record from J. M. C., 
D.P.M., dated in June 2006 shows that the Veteran was said to 
have sustained a right ankle injury in May 2005 during some of 
her training exercises in service, to include while performing a 
12 mile march and while repelling down a tower.  The assessment 
was osteochondral lesion, posteromedial aspect of the right 
ankle; dorsolateral peritalar subluxation; and gastrocnemius 
equines.  

The December 2006 VA joints examination report shows that the 
Veteran provided a history of right ankle pain consistent with 
that set forth above.  The diagnosis was normal, both ankles with 
no evidence of right ankle osteochondritis.

Thereafter, VA outpatient treatment records dated from February 
2007 to April 2007 show that in February 2007, the Veteran 
underwent surgery for an osteochondral injury of the talus, 
posterior medial aspect over laying a cyst forming in the talus 
bone of the right ankle.  In April 2007, she was given an 
assessment of osteochondritis dissecans of the right talus; 
status post right ankle osteochondritis dissecans repair via 
medial malleolar osteotomy and use of allogenic bone with 
absorbable pin fixation.

An undated VA medical record from M. J. M., D.P.M., provides an 
assessment of the Veteran's condition until July 5, 2007.  The 
history of the February 2007 right ankle repair was noted.  Since 
that time, she was being evaluated on a regular basis.  Her 
surgical healing was said to have been complicated by a painful 
delayed union of the osteotomy site.

The Board has considered the contentions of the Veteran that she 
sustained a right ankle injury in service, and that she has 
experienced symptoms associated thereto ever since active 
service.  In this case, the Board finds that the lay statements 
of the Veteran describing the onset and chronicity of the 
symptoms associated with her right ankle disability to be 
credible and supported by the evidence of record.  See Barr, 21 
Vet. App. at 303; Jandreau, 492 F.3d at 1372.  In this regard, 
the service treatment records confirm that there was no right 
ankle disability noted at her entrance into service, and that in 
May 2005, she injured the right ankle during physical training.  
The records also confirm that she was diagnosed with a right 
ankle sprain, compression arthralgia of the right ankle, and 
ankle stress fractures.  Following service, she has been 
diagnosed with osteochondral lesion, posteromedial aspect of the 
right ankle; dorsolateral peritalar subluxation; gastrocnemius 
equines; osteochondritis dissecans of the right talus; and status 
post right ankle osteochondritis dissecans repair.

While the VA examiner in December 2006 determined that there was 
no evidence of right ankle osteochondritis, the VA outpatient 
treatment records just two months later in February 2007 show 
that the Veteran underwent a right ankle osteochondritis 
dissecans surgical repair.  Thus, the Board finds competent and 
credible the lay evidence as set forth above as to the Veteran's 
symptoms associated with her right ankle disability.  In light of 
foregoing, and the Federal Circuit's decision in Davidson, the 
Board finds that service connection for residuals of right ankle 
osteochondritis dissecans is warranted.  Accordingly, the claim 
will be granted on the basis of the application of benefit of the 
doubt in the Veteran's favor.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Veteran shall prevail upon the 
issue.  See Ashley, 6 Vet. App. at 59; Massey, 7 Vet. App. at 
206-207.


ORDER

Service connection for chronic tendonitis of the left shoulder is 
granted.

Service connection for residuals of right ankle osteochondritis 
dissecans is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues 
of service connection for a left ankle disorder and for a 
psychiatric disorder.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
she is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2010).

During her September 2009 hearing, the Veteran indicated that she 
had been receiving continued VA outpatient treatment for her 
disabilities at the VA Medical Centers in Detroit, Michigan, and 
in Pontiac, Michigan.  A review of her claims file reveals that 
VA outpatient treatment records dated after February 2008 have 
not been associated with the evidence of record.  In this regard, 
records generated by VA facilities which may have an impact on 
the adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  In particular regard to 
the left ankle claim, such evidence may show treatment for or 
diagnosis of a current left ankle disorder.  As such, on remand, 
an effort should be undertaken to obtain these records.

Additionally, during her September 2009 hearing, the Veteran 
indicated that she was in receipt of disability benefits 
administered by the Social Security Administration, in part, for 
her psychiatric disorder.  While she subsequently supplemented 
the record with a number of documents from the Social Security 
Administration in connection with her claim, it does not appear 
that the Social Security Administration decision granting 
disability benefits to the Veteran is of record, nor is it clear 
whether all the medical treatment records from the Social 
Security Administration that were used in considering the 
Veteran's claim for disability benefits have been obtained.  
Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary to 
obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as 
to an issue that must be resolved by VA, any relevant findings 
made by the Social Security Administration are evidence which 
must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. 
Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

Finally, the Veteran has asserted that she has a current 
psychiatric disorder that is manifested, in part, as a result of 
her experiences in service, and, in part, as secondary to her 
musculoskeletal disabilities.  A VA mental disorders examination 
report dated in November 2006 shows that the Veteran was 
diagnosed with adjustment disorder with mixed anxiety and 
depressed mood.  The examiner, however, did not provide an 
opinion as to the etiology of the disability.   

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the decision herein granting service connection for a 
left shoulder and a right ankle disability, and given the absence 
of a nexus opinion by the VA examiner in November 2006, the Board 
finds that an opinion should be obtained to address whether any 
current psychiatric disorder found on examination is either 
manifested as a result of her period of active service, or was 
either caused by or is aggravated by the service-connected left 
shoulder and right ankle disabilities.  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Detroit, 
Michigan, and Pontiac, Michigan, VA Medical 
Centers and request copies of the Veteran's 
medical treatment records associated with her 
left ankle and psychiatric disabilities dated 
from February 2008.  All efforts to obtain 
these records must be documented for 
inclusion in the claims file.  If they are 
not available, it should be so stated, in 
writing, for the record.

2.  The RO/AMC shall make arrangements to 
obtain a copy of any Social Security 
Administration decision granting disability 
benefits to the Veteran.  All the medical 
treatment records from the Social Security 
Administration that were used in considering 
the Veteran's claim for disability benefits 
should be obtained and associated with the 
Veteran's claims file.

3.  The RO/AMC shall schedule the Veteran for 
a complete and thorough VA mental disorders 
examination in order to determine the precise 
nature and etiology of her asserted 
psychiatric disorder.  The entire claims 
file, to include a copy of this Remand, must 
be made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner should annotate 
the report to reflect review of the claims 
file was undertaken.  A discussion of the 
Veteran's documented medical history and 
assertions should also be included.  All 
tests deemed necessary should be undertaken.

The examiner is requested to render an 
opinion as to whether any current psychiatric 
disorder found on examination is at least as 
likely as not (at least a 50 percent or more 
likelihood) related to the Veteran's period 
of active service.

The examiner is also requested to render an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (at least a 50 percent or more 
likelihood) that any such psychiatric 
disorder found on examination was caused by 
or is aggravated by the service-connected 
left shoulder and right ankle disabilities.  
If a service-connected disability aggravates 
(i.e., permanently worsens) the psychiatric 
disorder, the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
such as affording the Veteran a VA 
examination to evaluate the claim of service 
connection for a left ankle disorder, such 
action should be undertaken prior to further 
claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.








								[Continued On Next 
Page] 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


